Citation Nr: 9930355	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the nose and right facial area, to include 
chronic right maxillary sinusitis and a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's 
application to reopen a claim of service connection for 
residuals of shell fragment wounds to the nose and right 
facial area.  The case subsequently went to the Board in 
April 1997 at which time the Board reopened the veteran's 
claim and remanded the matter of service connection to the RO 
for additional development.


FINDING OF FACT

The veteran's claim of service connection for residuals of 
shell fragment wounds to the nose and right facial area, to 
include chronic right maxillary sinusitis and a skin 
disability, is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well grounded claim 
of service connection for residuals of shell fragment wounds 
to the nose and right facial area, to include chronic right 
maxillary sinusitis and a skin disability.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection is well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran's service medical records dated in April 1945 
show that he sustained a multiple shell fragment wound injury 
to his nose, right shoulder and forearm that was of moderate 
severity.  He was treated at a field hospital with an 
admitting diagnosis of shell fragment wound to the right 
shoulder and lacerating wound to the nose.  Treatment 
consisted of debridement, removal of foreign body, and 
penicillin.
Post service medical records show treatment over the years 
for various skin problems and for chronic maxillary 
sinusitis.  Some of these records also include a medical 
opinion linking the veteran's skin problems and chronic 
maxillary sinusitis to his shell fragment wound injury in 
service.  In view of this evidence, the veteran's claim of 
service connection for residuals of shell fragment wounds to 
the nose and right facial area, to include right maxillary 
sinusitis and a skin disability, are plausible and are thus 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

As the veteran's claim of service connection for residuals of 
shell fragment wounds to the nose and right facial area, to 
include chronic maxillary right sinusitis and a skin 
disability, is well grounded, the appeal is allowed subject 
to further action as discussed below.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

The claims file contains medical statements dated in 1980, 
1988, and 1993 that relate the veteran's diagnoses of chronic 
right maxillary sinusitis and pustule dermatitis to the 
veteran's inservice multiple shell fragment wound in 1945.  
However, more recent medical evidence calls into question the 
nature and presence of these diagnoses.  In this regard, the 
veteran was found at a VA examination in October 1997 to have 
scattered yellow papules with a few telangiectasias and 
erythematous papules on his nose.  He was diagnosed as having 
history of foreign body material in the skin of his nose, 
sebaceous hyperplasia and mild rosacea.  Later, in March 
1998, the veteran underwent another VA dermatology 
examination where he was found to have mallear erythema with 
a couple of scattered papules on his face.  He was diagnosed 
as having probable acne rosacea.  The examiner stated that he 
"did not feel the acne rosacea [was] related to findings in 
[the veteran's] [claims file] which [he] reviewed [that 
day]."

In August 1998, the veteran underwent a VA examination for 
his senses.  He was found at that time to show no evidence of 
sinus disease both by physical examination or by X-ray and CT 
scan.  

The medical evidence is inconsistent as to what residuals, if 
any, the veteran currently has as a result of his service-
connected shell fragment wound injury to the nose and right 
facial area.  Accordingly, further medical clarification is 
necessary which addresses the nature and etiology of the 
veteran's current nose and face disabilities, taking into 
consideration his inservice multiple shell fragment wound 
injury.  Green v. Derwinski, 1 Vet. App. 121 (1991).

It should also be noted that in November 1998 the veteran 
submitted additional evidence to the Board which the Board 
then forwarded to the RO to be reviewed and associated with 
the claims file.  This evidence consists of a statement from 
the veteran addressing various aspects of his claim, along 
with a number of attachments, some of which are duplicative 
of evidence already in the claims file.  Since this evidence 
was received by the RO before the RO transferred the case to 
the Board for appellate review, it should be reviewed and 
acted upon accordingly.  See 38 C.F.R. § 19.37.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of medical examination or 
treatment regarding his nose and face 
since 1998.  These records should be 
obtained and associated with the claims 
file, following the procedures of 
38 C.F.R. § 3.159 (1999).

3.  The RO should then schedule the 
veteran to undergo an Ear, Nose and 
Throat examination by an appropriate 
specialist in order to assess the 
presence and etiology of any nose 
disabilities, to include sinusitis.  The 
claims file and a copy of this Remand 
must be made available to the examiner 
prior to the examination in order that he 
or she may review the veteran's medical 
history.  A notation to the effect that 
the claims file was reviewed should be 
included in the examination report.  Any 
diagnostic tests and procedures deemed 
appropriate should be performed.  All 
subjective complaints and objective 
findings should be reported in detail.  
The examiner should include a list of all 
disorders of the nose and face the 
veteran currently has, to include a 
statement as to whether he has sinusitis.  
To the extent feasible, the examiner 
should provide a medical opinion as to 
the time of onset of each such disoder, 
including an opinion as to whether it is 
at least as likely as not that any such 
diisorder is a result of the veteran's 
inservice shell fragment wound injury.  
The examiner should be asked to include 
the rationale for the opinion expressed. 

4.  The RO should also schedule the 
veteran to undergo a dermatology 
examination by an appropriate specialist 
in order to assess the nature and 
etiology of any skin disabilities of the 
veteran's nose and face.  The claims file 
and a copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review the veteran's medical history.  A 
notation to the effect that the claims 
file was reviewed should be included in 
the examination report.  Any diagnostic 
tests and procedures deemed appropriate 
should be performed.  All subjective 
complaints and objective findings should 
be reported in detail.  The examiner 
should include a list of all skin 
disorders of the nose and face the 
veteran currently has.  To the extent 
feasible, the examiner should provide a 
medical opinion as to the time of onset 
of each such skin disorder, including an 
opinion as to whether it is at least as 
likely as not that any such skin disorder 
is a result of the veteran's inservice 
shell fragment wound injury.  The 
examiner should be asked to include the 
rationale for the opinion expressed. 

5.  Following completion of all requested 
development, the RO should review the 
evidence of record, including the 
additional evidence that the Board 
forwarded to the RO in November 1998.  
The RO should then readjudicate the claim 
of service connection for residuals of 
shell fragment wounds to the nose and 
right facial area, to include chronic 
right maxillary sinusitis and a skin 
disability.  If the benefit sought 
remains denied, the RO should issue the 
veteran and his representative a 
Supplemental Statement of the Case which 
summarizes the additional evidence and 
discusses how such evidence relates to 
the issue involved, as well as lists and 
discusses all applicable laws, 
regulations, and legal precedent.  
38 C.F.R. §§ 19.30, 19.31 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







